
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER


        THIS AMENDMENT NO. 1 TO THE AGREEMENT AND PLAN OF MERGER (this
"Amendment"), dated as of July 29, 2009, is made by and among LIBERTY MEDIA
CORPORATION, a Delaware corporation ("Liberty"), LIBERTY ENTERTAINMENT, INC., a
Delaware corporation and an indirect, wholly-owned Subsidiary of Liberty
("Splitco"), THE DIRECTV GROUP, INC., a Delaware corporation ("DIRECTV"),
DIRECTV, a Delaware corporation and a direct, wholly-owned Subsidiary of DIRECTV
("Holdings"), DTVG ONE, INC., a Delaware corporation and a direct, wholly-owned
Subsidiary of Holdings ("Merger Sub One"), and DTVG TWO, INC., a Delaware
corporation and a direct, wholly-owned Subsidiary of Holdings ("Merger Sub
Two").

RECITALS

        A.    Liberty, Splitco, DIRECTV, Holdings, Merger Sub One and Merger Sub
Two entered into that certain Agreement and Plan of Merger, dated as of May 3,
2009 (the "Merger Agreement").

        B.    Liberty, Splitco, DIRECTV, Holdings, Merger Sub One and Merger Sub
Two now intend to amend certain provisions of the Merger Agreement as set forth
herein.

        C.    Section 10.1 of the Merger Agreement requires that prior to the
Merger Effective Time, the Merger Agreement may be amended by written agreement
of each of the parties, by action taken by their respective Boards of Directors.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of Liberty, Splitco, DIRECTV,
Holdings, Merger Sub One and Merger Sub Two hereby agrees as follows:

        SECTION 1.    Defined Terms.    Terms defined in the Merger Agreement
are used in this Amendment with the same meaning, unless otherwise indicated.

        SECTION 2.    Amendments to Merger Agreement.    The Merger Agreement is
hereby amended as follows:

        2.1   Exhibit A-1 to the Merger Agreement is hereby amended and restated
in its entirety to read as provided in Exhibit A-1 hereof.

        2.2   Exhibit A-2 to the Merger Agreement is hereby amended and restated
in its entirety to read as provided in Exhibit A-2 hereof.

        2.3   Exhibit A-3 to the Merger Agreement is hereby amended and restated
in its entirety to read as provided in Exhibit A-3 hereof.

        2.4   Section 1.6(c) of the Merger Agreement is hereby amended and
restated in its entirety to read as follows:

        "The directors of Holdings from and after the time immediately prior to
the Malone Contribution shall be comprised of (i) John C. Malone, Gregory B.
Maffei and Paul A. Gould, or (x) if any of those individuals do not serve on the
Board of Directors of Splitco immediately prior to the Malone Contribution or
(y) if none of those individuals qualifies as an independent director of
Holdings for Nasdaq purposes, replacement individuals designated by the Board of
Directors of Splitco who are reasonably acceptable to Holdings (such three
persons to serve as directors of Holdings, the "Splitco Designees"), (ii) seven
individuals that serve on the Board of Directors of DIRECTV immediately prior to
the Malone Contribution, as designated by the Board of Directors of DIRECTV, and
(iii) to the extent appointed by the Board of Directors of DIRECTV prior to the
Malone Contribution, the Additional Director. Each such director of Holdings
will hold office

1

--------------------------------------------------------------------------------



in accordance with the certificate of incorporation and bylaws of Holdings until
such director's successor is duly elected and qualified, or until such person's
earlier death, resignation or removal. In connection with the classification of
the Board of Directors of Holdings required pursuant to the certificate of
incorporation of Holdings, such directors shall be apportioned among the classes
of directors in accordance with the certificate of incorporation of Holdings;
provided, that, the three Splitco Designees shall be placed in separate classes
and the assignment to different classes of the Splitco Designees will be in
accordance with a resolution of the Board of Directors of Splitco to be
delivered to Holdings prior to the Merger Effective Time. The officers of
DIRECTV immediately prior to the DIRECTV Effective Time shall be, from and after
the DIRECTV Effective Time, the officers of Holdings."

        2.5   Section 1.6 of the Merger Agreement is hereby amended to add a new
subsection 1.6(e) thereto:

        "(e) Immediately prior to the Malone Contribution, the Board of
Directors of Holdings shall appoint the initial members of each of the
Nominating and Corporate Governance Committee and the Compensation Committee of
the Board of Directors of Holdings, in accordance with Article III, Sections 4
and 5 of the bylaws of Holdings, which are set forth in Exhibit A-2 to the
Merger Agreement (the "Holdings Bylaws")."

        2.6   Section 5.3(d) of the Merger Agreement is hereby amended and
restated in its entirety to read as follows:

        "The affirmative vote (in person or by proxy) of the holders of record
of a majority of the shares of DIRECTV Common Stock outstanding on the record
date for the DIRECTV Stockholders Meeting or any adjournment or postponement
thereof in favor of the adoption of this Agreement is the only vote or approval
of the holders of any class or series of capital stock of DIRECTV which is
legally required to adopt this Agreement; provided, however, that in addition to
the foregoing, DIRECTV shall require the affirmative vote (in person or by
proxy), voting together as a separate class at the DIRECTV Stockholders Meeting
or any adjournment or postponement thereof, of the holders of record of a
majority of the shares of DIRECTV Common Stock outstanding on the record date
for the DIRECTV Stockholders Meeting, excluding (i) the holders of the Liberty
DIRECTV Shares and (ii) any shares of DIRECTV Common Stock that are Beneficially
Owned by a director or officer of Liberty, Dr. Malone or any Affiliate of
Dr. Malone, to adopt this Agreement and approve the Malone Agreement
(collectively, the "DIRECTV Stockholder Approval")."

        2.7   Section 6.1(d) of the Merger Agreement is hereby amended by
replacing the last sentence of such section with the following:

        "In addition, Liberty, Splitco, Holdings and DIRECTV shall discuss the
possibility of including, and, if practicable, shall include, the Liberty Proxy
Statement as a prospectus in the Holdings Form S-4."

        2.8   Section 6.1(e) of the Merger Agreement is hereby amended and
restated in its entirety to read as follows:

        "DIRECTV shall, as soon as practicable following the date of this
Agreement, duly call, give notice of, convene and hold a special meeting of its
stockholders (the "DIRECTV Stockholders Meeting") for the purpose of obtaining
the DIRECTV Stockholder Approval. Subject to Section 6.5(c) hereof, DIRECTV
through its Board of Directors shall recommend to its stockholders the adoption
of this Agreement and the approval of the Malone Agreement (the "DIRECTV Board
Recommendation"). Without limiting the generality of the foregoing (but subject
to DIRECTV's rights pursuant to Section 6.5), DIRECTV's obligations pursuant to
the first sentence of this Section 6.1(e) shall not be affected by (A) the
commencement, public proposal,

2

--------------------------------------------------------------------------------



public disclosure or communication to DIRECTV of any DIRECTV Takeover Proposal
or (B) the withdrawal or modification of (x) the DIRECTV Board Recommendation,
(y) such Board of Directors' approval of, or the DIRECTV Special Committee's
recommendation that such Board of Directors approve, the DIRECTV Merger and the
Malone Contribution or (z) the DIRECTV Fairness Opinion. The DIRECTV Proxy
Statement shall include (subject to Section 6.5(c) hereof) the DIRECTV Board
Recommendation."

        2.9   Section 6.1(f) of the Merger Agreement is hereby amended and
restated in its entirety to read as follows:

        "Liberty shall, as soon as practicable following the date of this
Agreement, duly call, give notice of, convene and hold a special meeting of the
holders of Liberty Entertainment Common Stock (the "Liberty Stockholders
Meeting") for the purpose of obtaining the Liberty Stockholder Approval. Subject
to Section 6.4(c) hereof, Liberty through its Board of Directors shall recommend
(the "Liberty Board Recommendation") that the holders of Liberty Entertainment
Common Stock (i) approve the Split-Off pursuant to the Class Approval and
(ii) approve (A) the Split-Off and the transactions contemplated thereby
(including the transactions contemplated by the Reorganization Agreement),
(B) the Malone Agreement and the transactions contemplated thereby (including
the Malone Contribution), and (C) this Agreement and the transactions
contemplated hereby (including the Splitco Merger) pursuant to the Minority
Approval. Without limiting the generality of the foregoing (but subject to
Liberty's rights pursuant to Section 6.4), Liberty's obligations pursuant to the
first sentence of this Section 6.1(f) shall not be affected by (A) the
commencement, public proposal, public disclosure or communication to Liberty of
any Splitco Takeover Proposal or (B) the withdrawal or modification of (x) the
Liberty Board Recommendation, (y) such Board of Directors' approval of the
Transaction Agreements or the Transactions or (z) the Liberty Fairness Opinion.
The Liberty Proxy Statement shall include (subject to Section 6.4(c) hereof) the
Liberty Board Recommendation."

        2.10 Section 9.1(d)(iv) of the Merger Agreement is hereby amended and
restated in its entirety to read as follows:

      "(iv)  at any time after the second Business Day following the date on
which Liberty provides written notice to DIRECTV that Liberty has received a
private letter ruling from the IRS substantially to the effect that the
Contribution and the Split-Off will qualify as a tax-free transaction under
Sections 355 and 368(a)(1)(D) of the Code (together with a copy of such ruling),
unless prior to such time DIRECTV has delivered to Liberty (x) written notice
that the ruling(s) as to the matters addressed in Section 7.2(i)(i) of the
Liberty Disclosure Schedule are reasonably acceptable to DIRECTV, (y) a written
waiver of the condition to Closing set forth in Section 7.2(i)(i)(B), or (z) an
officer's certificate in the form of Exhibit N."

        2.11 Section 10.10 of the Merger Agreement is hereby amended to add the
following defined terms:

        "Additional Director" means the individual appointed by the Board of
Directors of DIRECTV to fill the vacancy on such board existing as of May 3,
2009, provided that (x) such individual qualifies as an independent director for
NASDAQ purposes and (y) if such individual is appointed prior to the Merger
Effective Time, such person is appointed in accordance with the second sentence
of Section 4 of Article II of the DIRECTV By-laws.

        SECTION 3.    Certain Matters Related to Corporate Governance of DIRECTV
and Holdings    

        3.1   Mr. Mark D. Carleton, an officer of Liberty who was appointed to
the DIRECTV Board of Directors in accordance with the letter agreement, dated as
of December 21, 2006, between Liberty and DIRECTV, has resigned as a member of
the Board of Directors of DIRECTV, such resignation to be effective upon the
appointment to the DIRECTV Board of Directors of the Successor Director (as

3

--------------------------------------------------------------------------------




defined below). In connection with his or her appointment to the DIRECTV Board
of Directors, the Successor Director will, upon appointment to the DIRECTV
Board, also be appointed to both the Nominating and Corporate Governance
Committee and the Compensation Committee of the DIRECTV Board. The term
"Successor Director" means (i) Mr. Paul Gould, in the event Mr. Gould qualifies
as an independent director under NASDAQ rules and is duly appointed by the
DIRECTV Board to fill the vacancy to be created by Mr. Carleton's resignation or
(ii) in the event Mr. Gould is not so appointed, an individual appointed by the
DIRECTV Board who qualifies as an independent director under NASDAQ rules and
whose appointment has been approved by both DIRECTV and Splitco.

        3.2   Attached as Exhibit A-4 hereto is a true, correct and complete
copy of the Certificate of Amendment of the By-laws of DIRECTV, which has been
duly approved and adopted by the DIRECTV Board on or prior to the date hereof
and is in full force and effect as of the date hereof.

        SECTION 4.    Amendments to Reorganization Agreement.    The
Reorganization Agreement is hereby amended as follows:

        4.1   Schedule 1.1 to the Reorganization Agreement is hereby amended and
restated in its entirety to read as provided in Schedule 4.1 attached hereto.

        4.2   Schedule 3.3 to the Reorganization Agreement is hereby amended and
restated in its entirety to read as provided in Schedule 4.2 attached hereto.

        SECTION 5.    Transaction Agreement.    The parties agree that for all
purposes of the Merger Agreement, this Amendment will be deemed to be a
Transaction Agreement.

        SECTION 6.    Effect on Merger Agreement.    Other than as specifically
set forth herein, all other terms and provisions of the Merger Agreement shall
remain unaffected by the terms of this Amendment, and shall continue in full
force and effect.

        SECTION 7.    Severability.    If any term or other provision of this
Amendment is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other terms, provisions and conditions of this Amendment shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Amendment so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable Law in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

        SECTION 8.    Captions.    The captions herein are included for
convenience of reference only and will be ignored in the construction or
interpretation hereof.

        SECTION 9.    Counterparts.    This Amendment may be executed in
counterparts (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties.

        SECTION 10.    Successors and Assigns.    This Amendment shall be
binding upon, inure to the benefit of, and be enforceable by, the parties hereto
and their respective successors and permitted assigns as provided in the Merger
Agreement.

        SECTION 11.    Governing Law; Jurisdiction; Waiver of Jury Trial.    

        (a)   THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES
OF CONFLICTS OF LAW THEREOF. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection

4

--------------------------------------------------------------------------------




with, this Amendment will be brought exclusively in the Court of Chancery of the
State of Delaware (the "Delaware Chancery Court"), or, if the Delaware Chancery
Court does not have subject matter jurisdiction, in the federal courts located
in the State of Delaware. Each of the parties hereby consents to personal
jurisdiction in any such action, suit or proceeding brought in any such court
(and of the appropriate appellate courts therefrom) and irrevocably waives, to
the fullest extent permitted by Law, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding brought in any such court
has been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
party agrees that service of process on such party as provided in Section 10.8
of the Merger Agreement shall be deemed effective service of process on such
party.

        (b)   EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AMENDMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR RELATING TO THIS
AMENDMENT. EACH PARTY HERETO CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH
ACTION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (D) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9(b).

[remainder of page intentionally left blank]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first above written.

    LIBERTY MEDIA CORPORATION
 
 
By:
 
/s/ CHARLES Y. TANABE


--------------------------------------------------------------------------------

        Name:  Charles Y. Tanabe         Title:  Executive Vice President
 
 
LIBERTY ENTERTAINMENT, INC.
 
 
By:
 
/s/ CHARLES Y. TANABE


--------------------------------------------------------------------------------

        Name:  Charles Y. Tanabe         Title:  Executive Vice President
 
 
DIRECTV
 
 
By:
 
/s/ LARRY D. HUNTER


--------------------------------------------------------------------------------

        Name:  Larry D. Hunter         Title:  President and Chief Executive
Officer
 
 
DTVG ONE, INC.
 
 
By:
 
/s/ LARRY D. HUNTER


--------------------------------------------------------------------------------

        Name:  Larry D. Hunter         Title:  President and Chief Executive
Officer
 
 
DTVG TWO, INC.
 
 
By:
 
/s/ LARRY D. HUNTER


--------------------------------------------------------------------------------

        Name:  Larry D. Hunter         Title:  President and Chief Executive
Officer
 
 
THE DIRECTV GROUP, INC.
 
 
By:
 
/s/ LARRY D. HUNTER


--------------------------------------------------------------------------------

        Name:  Larry D. Hunter         Title:  Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER
